Citation Nr: 0920010	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  06-21 718A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an evaluation in excess of 20 percent 
disabling for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1991 to July 
1998.

This matter comes to the Board of Veterans' Appeal 
("Board") on appeal from a December 2004 rating decision by 
the Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Louis, Missouri, which granted the Veteran's 
request for an increased evaluation for degenerative disc 
disease of the lumbar spine with a rating of 20 percent 
disabling, effective August 30, 2004.

In April 2009, a Board video hearing was held before the 
undersigned Veterans Law Judge.  A transcript of that 
proceeding has been associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking an increased evaluation for his 
service-connected degenerative disc disease of the lumbar 
spine.  The most recent VA examination in which his lumbar 
spine was evaluated was in October 2004.  During an April 
2009 hearing before the Board, he claimed that his lower back 
condition had progressively worsened to the point that he now 
experienced severe, constant pain, muscle spasms and shooting 
pains (radiculopathy) down into both legs two to three times 
per week.   He said that he uses a VA-issued TENS unit for 
daily pain, as well as a cane to ambulate.  He further 
contends that he is unable to work not only because of 
chronic pain, but also because the medication that his doctor 
prescribed for his condition makes him extremely drowsy and 
affects his ability to work.

The Board notes that VA Medical Center ("VAMC") treatment 
records indicate that during a routine nursing assessment in 
June 2007, he reported that he had developed "progressively 
worsening pain since 2004" that occurred daily.  (See VAMC 
treatment reports, June 27, 2007.)  December 2007 VAMC 
records indicate that he had recently completed physical 
therapy for the condition.  At that time, however, he 
reported that his low back pain was adequately controlled by 
the TENS unit, and requested that his pain medication be 
discontinued.

The United States Court of Appeals for Veterans Claims has 
held that a veteran is entitled to a new VA examination where 
there is evidence, including his statements, that his 
disability has worsened since the last examination.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).  In this case, in light of the 
Veteran's testimony that his lumbar spine disorder has 
worsened, the Board finds that his claim must be remanded in 
order to allow him to undergo another VA examination to 
assess the current severity of his disability.

In addition to the duty to assist the Veteran by providing a 
VA examination, the Veterans Claims Assistance Act of 2000 
("VCAA"), Public Law No. 106-475, 114 Stat. 2096 (2000), 
states that VA has a duty to assist claimants in obtaining 
evidence necessary to substantiate their claims.  
Additionally, where VA has constructive and actual knowledge 
of the availability of pertinent reports in the possession of 
the VA, an attempt to obtain those reports must be made.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the 
Secretary and the Board and should be included in the 
record").  As records in the possession of the VA are deemed 
to be constructively of record, VA treatment records since 
December 2007 must be obtained.  Id.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the Veteran's 
degenerative disc disease of the lumbar 
spine since December 2007, and associate 
those records with the claims folder.  Any 
negative reply should be included in the 
claims folder.
2.  Thereafter, schedule the Veteran for 
an appropriate VA examination, to include 
a complete physical examination, in order 
to determine the current severity of his 
service-connected degenerative disc 
disease of the lumbar spine.  The claims 
folder must be provided to the examiner 
for review in conjunction with the 
examination, and the examiner must note 
that it has been reviewed.  Any tests 
deemed necessary should be conducted and 
all clinical findings should be reported 
in detail.  The examiner should determine 
the Veteran's range of motion in his 
thoracolumbar spine.  The examination 
report should identify any objective 
evidence of pain and associated objective 
neurological abnormalities, to include 
neurological abnormalities in either lower 
extremity.  The examination report should 
also identify any recent incapacitating 
episodes that the Veteran has experienced 
in the past 12 months, and the specific 
causes of such episodes.  The clinician 
should also discuss how the Veteran's 
disabilities impact his employment (if at 
all) and his activities of daily living.  
The extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  The examiner should 
also discuss whether pain significantly 
limits the Veteran's functional ability 
during flare-ups, or when the 
thoracolumbar spine is used repeatedly 
over a period of time.  Any and all 
opinions must be accompanied by a complete 
rationale.

3.  Thereafter, readjudicate the claims on 
appeal.  If any benefit sought on appeal 
is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




